EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Mr. Joe Muncy (Reg. No. 32,334) on 18 November 2021. 
The Application has been amended as follows:  
AMENDMENTS TO THE CLAIMS
Listing of claims: 
11. (Currently Amended) A novel highly robust underwater optical communication system, comprising a sending module and a receiving module,

wherein the sending module comprises an embedded microcontroller unit, a signal inverter, high-power LED modulation circuits, a high-power LED and a lens group; when the sending module receives information to be sent, the embedded microcontroller unit encodes the information to be sent to the signal optical signals emitted by the high-power LED passes through the lens group; and [[a]] an omnidirectional signal light is converted into linearly polarized light, and the linearly polarized light is converted into circularly polarized light and transmitted into an environment channel; 
the receiving module comprises a lens group, two optical receivers, a differential amplifier, a comparator and an embedded microcontroller unit; during signal reception, an optical signal passes through the environmental channel and then through the lens group; the lens group separates reference light from signal light; the two lights respectively enter the corresponding optical receivers; the respective optical receivers converts two light analog signals into two electrical analog signals; the two electrical analog signals are inputted into the differential amplifier; after the two electrical analog signals are differentially amplified, a differential signal output is sent to the comparator; the comparator converts the two electrical analog signals into two digital signals; the two digital signals are inputted to the embedded microcontroller unit, and finally the two digital signals are decoded to obtain target data; 
the lens group of the sending module and the lens group of the receiving module each comprise a polarizer and a quarter wave plate; 
during signal transmission, the signal light passes through the polarizer of the sending module to convert the omnidirectional light into linearly polarized light, and then convert the linearly polarized light into the circularly polarized light through the quarter wave plate of the sending module; and
during signal reception, the circularly polarized light with signals passes through the quarter wave plate of the receiving module to convert the circularly polarized light into the linearly polarized light; the converted linearly polarized light passes through the polarizer of the receiving module; and the polarizer of the receiving module filters out the reference light and the signal light


13. (Previously Presented)  The novel highly robust underwater optical communication system according to claim 11, wherein in a sending mode, the embedded microcontroller unit  encodes the target data, and inputs a digital quantity into the signal inverter ; the signal inverter  outputs the positive phase signal and the reverse phase signal; and in a receiving mode, the embedded microcontroller unit  receives the digital signals transmitted by the comparator  and decodes the digital signals to obtain target data. 

14. (Previously Presented)  The novel highly robust underwater optical communication system according to claim 11, wherein an output power of the high-power LED is 30W, which meets a switching rate of 10 MHz. 

15. (Previously Presented)  The novel highly robust underwater optical communication system according to claim 12, wherein an output power of the high-power LED  is 30W, which meets a switching rate of 10 MHz. 

16. (Previously Presented)  The novel highly robust underwater optical communication system according to claim 11, wherein encoding adopts a differential mode to remove signal interference; two channels for encoding respectively encode the signals clockwise and counterclockwise; and two signals have the same amplitude and opposite phases. 

17. (Previously Presented)  The novel highly robust underwater optical communication system according to claim 12, wherein encoding adopts a differential mode to remove signal interference; two channels for encoding respectively encode the signals clockwise and counterclockwise; and two signals have the same amplitude and opposite phases. 



DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The objection to drawings is withdrawn in light of amendment to Figure 1 & 2.  The corrected drawing sheets are in compliance with 37 CFR 1.121(d).
Claim Objections


The claims objection due to informalities are withdrawn in light of Applicant’s claims amendment.
Claim Rejections - 35 USC § 112



The Claims 11-18 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s claims amendment.  

Allowable Subject Matter





Claims 11-18 are allowed.
The following is an examiner’s statement for reasons of allowance because the prior art of records Philip Lacovara (US 10,263,711 B2), William Hopewell et al., (US 9,825,713 B2) has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 11, A novel highly robust underwater optical communication system, comprising a sending module and a receiving module,
wherein the sending module comprises an embedded microcontroller unit, a signal inverter, high-power LED modulation circuits, a high-power LED and a lens group; when the sending module receives information to be sent, the embedded microcontroller unit encodes the information to be sent to the signal inverter as grouped encoded information; the signal inverter respectively outputs a positive phase signal and a reverse phase signal to two corresponding high-power LED modulation circuits; the high-power LED modulation circuits modulate the high-power LED to convert digital signals into optical signals; the optical signals emitted by the high-power LED passes through the lens group; and an omnidirectional signal light is converted into linearly polarized light, and the linearly polarized light is converted into circularly polarized light and transmitted into an environment channel; 
the receiving module comprises a lens group, two optical receivers, a differential amplifier, a comparator and an embedded microcontroller unit; during signal reception, an optical signal passes through the environmental channel and then through the lens group; the lens group separates reference light from signal light; the two lights respectively enter the corresponding optical receivers; the respective optical receivers converts two light analog signals into two electrical analog signals; the two electrical analog signals are inputted into the differential amplifier; after the two electrical analog signals are differentially amplified, a 
the lens group of the sending module and the lens group of the receiving module each comprise a polarizer and a quarter wave plate; 
during signal transmission, the signal light passes through the polarizer of the sending module to convert the omnidirectional light into linearly polarized light, and then convert the linearly polarized light into the circularly polarized light through the quarter wave plate of the sending module; and
during signal reception, the circularly polarized light with signals passes through the quarter wave plate of the receiving module to convert the circularly polarized light into the linearly polarized light; the converted linearly polarized light passes through the polarizer of the receiving module; and the polarizer of the receiving module filters out the reference light and the signal light. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
US 11025346 B2	Ooi; Boon S. et al. 
US 10333629 B2	Lacovara; Philip 
US 20190212450 A1	Steinberg; Amit et al.
US 10677946 B2	Morris; Michael et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Examiner, Art Unit 2636